Title: To Benjamin Franklin from François-Pierre de Séqueville: Two Court Mourning Notices, [before 20 December 1780]
From: Séqueville, François-Pierre de
To: Franklin, Benjamin


I.
[before December 20, 1780]
Jusqu’a ce que la Notiffication Soit faite de la mort de l’Imperatrice Reine et que Le Roy ait fixé l’Epoque de Deuil, l’on Se presentera à la Cour, en habit Noir, Bas de Soye noirs, Epeé et Boucles D’Argent
De SEQUEVILLEsecrétaire ordinaire du Roi, à la conduite de Mrs les Ambassadeurs.
  
Addressed: a Monsieur / Monsieur francklin, Ministre / Plenipre. des Etats unis / de l’amerique septentrionale / a Passy De sequeville
 
II.
Dear Sir
[before December 20, 1780]
La Cour prendra le Grand Deuil le Mercredi 20 de ce mois, à l’occasion de la mort de L Imperatrice Reine de hongrie. Sa Majesté le portera … jours. Messieurs Les Ambassadeurs et Ministres Etrangers mettent leur Gens en noir, au moins ceux qu’ils amenent a la Cour doivent ils y etre
De SEQUEVILLEsecrétaire ordinaire du Roi, à la conduite de Mrs les Ambassadeurs.
 
Addressed: a Monsieur / Monsieur francklin Ministre / Plenipotentiaire des Etats / unis de l’amerique septentrionale / a Passy ./. De sequeville
